DETAILED ACTION
Status of Claims
This office action is in response to the applicant’s response filed on 12/13/2021.
Claims 6 and 13 are canceled.
Claims 1-5, 7-12, and 14-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions to be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in a communication with the applicant’s representative Raffi Gostanian on February 17, 2022. 
Please recall all prior versions of the claims with the amended claims below, wherein, 
Claims 6 and 13 are canceled.
Claims 1-5, 7-12, and 14-21 are pending.
The amended claims:
1.	(Currently amended) A method, comprising:
receiving a request from a requestor for data of a resource stored on a blockchain;
determining, via a system smart contract running on a blockchain network of the blockchain, a blockchain peer, from among a plurality of blockchain peers of the blockchain network, which comprises encrypted data corresponding to the data of the resource requested by the requestor based on a resource identifier included in the request;
determining, via the system smart contract, that the requestor has permission to access the encrypted data based on access control rules that are embedded within logic of the system smart contract; 
dynamically creating, via the system smart contract, a temporary ad hoc smart contract for the requestor and the determined blockchain peer only from among the plurality of blockchain peers which provides temporary access to a decryption key of the blockchain peer to the requestor to enable the requestor to decrypt the encrypted data from the blockchain peer; 
installing the temporary ad hoc smart contract on the blockchain peer; and
terminating the temporary ad hoc smart contract in response to the requestor receiving the decryption key.  

2.	(Previously presented) The method of claim 1, further comprising:
forwarding the decryption key to the requestor, responsive to determining the requestor has access permissions to access the encrypted data.

	3.	(Previously presented) The method of claim 1, further comprising storing the decryption key off the blockchain. 

4.	(Previously) The method of claim 1, wherein the access control rules are based on anonymous transaction certificates which manage access to resources stored on the blockchain.

5.	(Previously presented) The method of claim 1, wherein the encrypted data is encrypted before being stored on the blockchain based on a policy stored in the smart contract.

6.	(Canceled)
 
7.	(Previously presented) The method of claim 1, further comprising:
registering the request from the requestor on the blockchain.

8.	(Currently amended) An apparatus, comprising:
a processor configured to:
receive a request from a requestor for data of a resource stored on a blockchain;
determine, via a system smart contract running on a blockchain network of the blockchain, a blockchain peer, from among a plurality of blockchain peers of the blockchain network, which comprises encrypted data corresponding to the data of the resource requested by the requestor based on a resource identifier included in the request;
determine, via the system smart contract, that the requestor has permission to access the encrypted data based on access control rules that are embedded within logic of the system smart contract; 
dynamically create, via the system smart contract, a temporary ad hoc smart contract for the requestor and the determined blockchain peer only from among the plurality of blockchain peers which provides temporary access to a decryption key of the blockchain peer to the requestor to enable the requestor to decrypt the encrypted data from the blockchain peer; 
install the temporary ad hoc smart contract on the blockchain peer; and
terminate the temporary ad hoc smart contract in response to the requestor receiving the decryption key. 

9.	(Previously presented) The apparatus of claim 8, wherein the processor is further configured to forward the decryption key to the requestor, responsive to a determination that the requestor has access permissions to access the encrypted data.

10.	(Previously presented) The apparatus of claim 8, wherein the processor is further configured to store decryption key off the blockchain. 

11.	(Previously presented) The apparatus of claim 8, wherein the access control rules are based on anonymous transaction certificates which manage access to resources stored on the blockchain.

12.	(Previously presented) The apparatus of claim 8, wherein the encrypted data is encrypted before being stored on the blockchain based on a policy stored in the smart contract.

13.	(Canceled) 

14.	(Previously presented) The apparatus of claim 8, wherein the processor is further configured to register request on the blockchain.

15.	(Currently amended) A non-transitory computer readable storage medium storing instructions that when executed causes a processor to perform a method comprising:
receiving a request from a requestor for data of a resource stored on a blockchain;
determining, via a system smart contract running on a blockchain network of the blockchain, a blockchain peer, from among a plurality of blockchain peers of the blockchain network, which comprises encrypted data corresponding to the data of the resource requested by the requestor based on a resource identifier included in the request;
determining, via the system smart contract, that the requestor has permission to access the encrypted data based on access control rules that are embedded within logic of the system smart contract; 
dynamically creating, via the system smart contract, a temporary ad hoc smart contract for  the requestor and the determined blockchain peer only from among the plurality of blockchain peers which provides temporary access to a decryption key of the blockchain peer to the requestor to enable the requestor to decrypt the encrypted data from the blockchain peer; 
installing the temporary ad hoc smart contract on the blockchain peer; and
terminating the temporary ad hoc smart contract in response to the requestor receiving the decryption key. 

16.	(Previously presented) The non-transitory computer readable storage medium of claim 15, wherein the method further comprises forwarding the decryption key to the requestor, responsive to determining the requestor has access permissions to access the obfuscated blockchain transaction information.

17.	(Previously presented) The non-transitory computer readable storage medium of claim 15, further comprising storing the decryption key off the blockchain. 

18.	(Previously presented) The non-transitory computer readable storage medium of claim 15, wherein the access control rules are based on anonymous transaction certificates which manage access to resources stored on the blockchain.

19.	(Previously presented) The non-transitory computer readable storage medium of claim 15, wherein the encrypted data is encrypted before being stored on the blockchain based on a policy stored in the smart contract.

20.	(Currently amended) The non-transitory computer readable storage medium of claim 15, wherein the method further comprise terminating the temporary ad hoc smart contract after the requestor accesses the encrypted data on the blockchain.

21.	(Previously presented) The method of claim 1, further comprising:
updating the access control rules embedded in the logic of the system smart contract to add an access control rule to allow the requestor to access the encrypted data.

Allowable Subject Matter
Claims 1-5, 7-12, and 14-21 are allowed.

Reason for Allowance
The following is an the examiner’s statement of reasons for allowance over prior art:
Claims 1, 8, and 15 disclose a method, an apparatus, and a non-transitory computer readable storage medium for authorizing a user to access a resource stored on a blockchain. A blockchain peer, which comprises the user-requested encrypted data based on an identifier, is determined from a plurality of blockchain peers by a system smart contract. The user is authorized to obtain the encrypted data by a system based on access control rules. A temporary ad hoc smart contract is created dynamically between the identified blockchain peer and the user via the system smart contract. The created temporary contract provides the user with temporary access to a decryption key for decrypting the encrypted data on the blockchain. The temporary contract is stored on the blockchain and terminated in response to the user that receives the decryption key.

The closest prior arts of records are as follows:
Bulleit et al. (US 20180060496 A1) (“Bulleit”)
Giordano et al. (US 20170300627 A1) (“Giordano”)
Panagos (US 20180182052 A1) (“Panagos”)
Bailey et al. (US 20180143995 A1) (“Bailey”)
Vijayvergia et al. (US 10833843 B1) (“Vijayvergia”)
Bulleit discloses technologies that secure flexible access to the healthcare information resources contained within electronic health records systems. By 
Giordano discloses a computer system for managing healthcare records which includes an electronic ledger, a first program module, and a second program module. The electronic ledger stores entries of medical record management events. The first program module, assigned to an account of a first user (i.e., a patient), can identify medical records of the first user and the accounts of users other than the first user that are authorized to access the medical records of the first user. The second program module, assigned to an account of a second user (i.e., a physician), can call the first program module to request access to a set of one or more of the medical records of the first user. 
Panagos discloses methods and systems for storing, managing, and sharing data. A policy fabric assigns static and dynamic ownership rights to the shareable asset and applies the rules when a requestor requests access to a sharable asset. A microcontract is created to enforce that the terms of the contract will be honored by the owner to the requestor. The microcontract preserves a ruleset and the granted rights until the terms and conditions have been met, such as the expiration of specified time period or the number of invocations.
Bailey discloses a database management system for storing different data, such as personal identifiable information (PII) or non-PII, and for improving user experiences. The system further discloses that a smart contract can simultaneously create one or more secondary smart contracts with separate and unique criteria for future self-execution and implementation. The dynamic smart contracts can be created for adjusted terms, logic, and conditions of the smart contract based on the state-of-execution of other smart contracts. 
Vijayvergia discloses techniques for managing access to data stored in a blockchain, and for managing the communication of blockchain data to other entities. The access management module enables internal blockchains to communicate and transfer data with external or internal blockchains. In making use of smart contracts, the access management modules may be a smart contract, upon which a blockchain and the smart contract infrastructure sits. This 
The cited references, alone or in combination, do not teach the specific combination of determining, via a system smart contract running on a blockchain network of the blockchain, a blockchain peer, from among a plurality of blockchain peers of the blockchain network, which comprises encrypted data corresponding to the data of the resource requested by the requestor based on a resource identifier included in the request; dynamically creating, via the system smart contract, a temporary ad hoc smart contract for the requestor and the determined blockchain peer only from among the plurality of blockchain peers which provides temporary access to a decryption key of the blockchain peer to the requestor to enable the requestor to decrypt the encrypted data from the blockchain peer; installing the temporary ad hoc smart contract on the blockchain peer; and terminating the temporary ad hoc smart contract in response to the requestor receiving the decryption key. Therefore, the claim of the instant application is not obvious over Bulleit, Giordano, Panagos, Bailey, and 
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Bulleit because Bulleit is not concerned about creating a temporary smart contract to provide the access to a decryption key and terminate the created temporary smart contract in response to the requestor receiving the decryption key. 
Additionally, the combination of Bulleit, Giordano, Panagos, Bailey, and Vijayvergia clearly destroys the intent and purpose of Bulleit, taken alone and/or in view of Giordano, Panagos, Bailey, and Vijayvergia, a reference which, for example, provides an access token to the requestor so that the requestor can utilize the access token to access the protected data, rather than creating a temporary smart contract for a decryption key. Accordingly, the present invention is distinguishable over Bulleit, taken alone and/or in view of Giordano, Panagos, Bailey, and Vijayvergia, for this reason, as well.
Therefore, the limitations lacking in the prior art, in combination with other limitations clearly claimed for patent, are novel and unobvious. Foreign prior art and NPL search was conducted; however, no relevant prior art was found.
Accordingly, dependent claims 2-5, 7, 9-12, 14, and 16-21 incorporate allowable subject matter through their dependency and hence allowable.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D./Examiner, Art Unit 3685    

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685